                                                                                    07/09/2019
                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF VIRGINIA
                                      LYNCHBURG DIVISION

    ROBERT B., 1
                                                       CASE NO. 6:17-cv-00094
                                      Plaintiff,

    v.                                                 ORDER

    ANDREW M. SAUL,
    Acting Commissioner of Social Security,            JUDGE NORMAN K. MOON

                                      Defendant. 2

         This matter is before the Court on the parties’ cross-motions for summary judgment

(dkts. 20, 28) and the Report & Recommendation of United States Magistrate Judge Robert S.

Ballou (dkt. 36, hereinafter “Report”). Pursuant to Standing Order 2011-17 and 28 U.S.C. §

636(b)(1)(B), I referred this matter to Judge Ballou for proposed findings of fact and a

recommended disposition.

         After a review of the record in this case, and no objections having been filed to the

Report within fourteen days of its service upon the parties, I will adopt the Report. Accordingly:

         1. The Report is hereby ADOPTED in its entirety, (dkt. 36);

         2. Plaintiff’s motion for summary judgment is DENIED, (dkt. 20);

         3. Defendant’s motion for summary judgment is GRANTED, (dkt. 28).




1
          The Committee on Court Administration and Case Management of the Judicial
Conference of the United States has recommended that, due to significant privacy concerns in
social security cases, federal courts should refer to claimants only by their first names and last
initials.
2
          Andrew M. Saul became Commissioner of Social Security in June 2019. Commissioner
Saul is hereby substituted for the former Acting Commissioner, Nancy A. Berryhill, as the
named defendant in this action. See 42 U.S.C. § 405(g), Fed. R. Civ. P. 25(d)

                                                   1
       This case is hereby DISMISSED and stricken from the active docket of the Court. The

Clerk of Court is directed to send a copy of this Order to counsel of record.

       Entered this _____
                     9th day of July, 2019.




                                                 2
